 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 GREEN TREE SERVICING LLC,                              Case No.: 2:15-cv-00477-APG-DJA

 4          Plaintiff                                              Order for Status

 5 v.

 6 ELKHORN COMMUNITY ASSOCIATION,
   et al.,
 7
           Defendants
 8

 9         IT IS ORDERED that the parties shall file a status report regarding plaintiff Green Tree

10 Servicing LLC’s bankruptcy within 60 days of the date of this order, and every 6 months

11 thereafter.

12         DATED this 9th day of September, 2019.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
